Citation Nr: 0309509	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chondromalacia patella with degenerative changes of the 
right knee.  

2.  Entitlement to an initial rating in excess of 20 percent 
for chondromalacia patella with degenerative changes of the 
left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
chondromalacia patella with degenerative changes of both 
knees, and assigned a separate 10 percent rating for each 
knee, effective May 16, 2001.

In an August 2002 rating decision, a decision review officer 
granted a separate 20 percent rating for each knee, effective 
May 16, 2001.  

At a videoconference hearing before the undersigned Veterans 
Law Judge in January 2003, the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability.  This issue has not been adjudicated by the 
RO and is not currently before the Board.  It is referred to 
the RO for appropriate development.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran testified at a videoconference hearing before 
the undersigned Veterans Law Judge in January 2003, and 
additional evidence was received and added to the record at 
that time.  The RO has not had the opportunity to 
readjudicate the issues on appeal in light of this 
additional evidence, and the veteran has not waived 
consideration of the evidence by the agency of original 
jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Further, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denies an appellant a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


